IN THE SUPREME COURT OF THE STATE OF DELAWARE

  GECKOSYSTEMS INTERNATIONAL                  §
  CORPORATION and R. MARTIN                   §     No. 611, 2014
  SPENCER,                                    §
                                              §     Court Below:
               Defendants Below,              §
               Appellants,                    §     Superior Court of the
                                              §     State of Delaware, in and
        v.                                    §     for Kent County
                                              §
  HAROLD and BETTE WALLACE,                   §     C. A. No. K14A-03-004
                                              §
               Plaintiffs Below,              §
               Appellees.                     §

                           Submitted: May 20, 2015
                            Decided: May 21, 2015

  Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                   ORDER

        This 21st day of May 2015, the Court, having considered this matter

on the briefs of the parties, and having concluded that the same should be

affirmed on the basis of and for the reasons assigned by the Superior Court in

its Order of September 29, 2014;

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Superior Court be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                             Justice